 Case 3:15-cv-02093-K Document 179 Filed 03/31/20   Page 1 of 5 PageID 3761




                    UNITED STATES DISTRICT COURT

                     NORTHERN DISTRICT OF TEXAS

                            DALLAS DIVISION


RICHARD J. ISOLDE, Individually and § Civil Action No. 3:15-cv-02093-K
on Behalf of All Others Similarly     § (CONSOLIDATED)
Situated,                             §
                                      § CLASS ACTION
                          Plaintiff,  §
                                      § Judge Ed Kinkeade
      vs.                             §
                                      §
TRINITY INDUSTRIES, INC., et al.,     §
                                      §
                          Defendants. §




         ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES
                  AND PLAINTIFF’S EXPENSES
 Case 3:15-cv-02093-K Document 179 Filed 03/31/20           Page 2 of 5 PageID 3762



      This matter came before the Court on March 31, 2020 on the motion of Lead

Counsel for an award of attorneys’ fees and expenses (the “Fee Motion”). The Court,

having considered all papers filed and proceedings conducted herein, having found the

Settlement of this litigation to be fair, reasonable and adequate, and otherwise being

fully informed in the premises and good cause appearing therefore;

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

      1.     This Order incorporates by reference the definitions in the Settlement

Agreement dated September 23, 2019 (the “Settlement Agreement”), and all

capitalized terms used, but not defined herein, shall have the same meanings as set

forth in the Settlement Agreement.

      2.     This Court has jurisdiction over the subject matter of this application and

all matters relating thereto, including all members of the Class who have not timely

and validly requested exclusion.

      3.     Notice of Lead Counsel’s Fee Motion was given to all Class Members who

could be located with reasonable effort. The form and method of notifying the Class

of the Fee Motion met the requirements of Rule 23 of the Federal Rules of Civil

Procedure and 15 U.S.C. §78u-4(a)(7), the Securities Exchange Act of 1934, as

amended by the Private Securities Litigation Reform Act of 1995, due process, and any

other applicable law, constituted the best notice practicable under the circumstances,

and constituted due and sufficient notice to all persons and entities entitled thereto.

      4.     The Court hereby awards Lead Counsel attorneys’ fees of 15% of the

Settlement Amount (or $1,125,000.00), plus expenses in the amount of $94,298.98,
                                      -1-
 Case 3:15-cv-02093-K Document 179 Filed 03/31/20        Page 3 of 5 PageID 3763



together with the interest earned on both amounts for the same time period and at the

same rate as that earned on the Settlement Fund until paid. The Court finds that the

amount of fees awarded is appropriate and that the amount of fees awarded is fair and

reasonable under the “percentage-of-recovery” method.

      5.     The awarded attorneys’ fees and expenses and interest earned thereon

shall be paid to Lead Counsel from the Settlement Fund immediately upon entry of

this Order, subject to the terms, conditions, and obligations of the Settlement

Agreement, and in particular, ¶6.2 thereof, which terms, conditions, and obligations

are incorporated herein.

      6.     In making this award of fees and expenses to Lead Counsel, the Court has

considered and found that:

             (a)    the Settlement has created a fund of $7,500,000 in cash that is

already on deposit, and numerous Class Members who submit, or have submitted, valid

Proof of Claim and Release forms will benefit from the Settlement created by Lead

Counsel;

             (b)    a total of 321,879 copies of the Notice were disseminated to

potential Class Members indicating that Lead Counsel would move for attorneys’ fees

in the amount of $1,125,000.00 and for expenses in an amount not to exceed

$200,000.00, and no objections to the fees or expenses were filed by Class Members;

             (c)    Lead Counsel has pursued the Action and achieved the Settlement

with skill, perseverance and diligent advocacy;


                                         -2-
 Case 3:15-cv-02093-K Document 179 Filed 03/31/20           Page 4 of 5 PageID 3764



             (d)    Lead Counsel has expended substantial time and effort pursuing

the Action on behalf of the Class;

             (e)    Lead Counsel pursued the Action on a contingent basis, having

received no compensation during the Action, and any fee amount has been contingent

on the result achieved;

             (f)    the Action involves complex factual and legal issues and, in the

absence of settlement, would involve lengthy proceedings whose resolution would be

uncertain;

             (g)    had Lead Counsel not achieved the Settlement, there would remain

a significant risk that the Class may have recovered less or nothing from Defendants;

             (h)    Plaintiffs’ Counsel and their para-professionals have devoted over

11,200 hours, with a lodestar value of $6,640,000, to achieve the Settlement;

             (i)    public policy concerns favor the award of reasonable attorneys’ fees

and expenses in securities class action litigation; and

             (j)    the attorneys’ fees and expenses awarded are fair and reasonable

and consistent with, if not well below, awards in similar cases within the Fifth Circuit.

      7.     Any appeal or any challenge affecting this Court’s approval regarding the

Fee Motion shall in no way disturb or affect the finality of the Judgment entered with

respect to the Settlement.

      8.     Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards $16,425.69 to

Plaintiff Department of the Treasury of the State of New Jersey and its Division of

Investment for the time it spent directly related to its representation of the Class.
                                          -3-
 Case 3:15-cv-02093-K Document 179 Filed 03/31/20       Page 5 of 5 PageID 3765



      9.     In the event that the Settlement is terminated or does not become Final

or the Effective Date does not occur in accordance with the terms of the Settlement

Agreement, this Order shall be rendered null and void to the extent provided in the

Settlement Agreement and shall be vacated in accordance with the Settlement

Agreement.

      SO ORDERED.

      Signed March 31st, 2020.


                                      ____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE




                                        -4-
